Citation Nr: 0833483	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for hearing loss. 


REPRESENTATION

Veteran represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel





INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1970 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  



FINDINGS OF FACT

1. A back disability, arthritis and disc disease, was not 
affirmatively shown to have been present in service; 
arthritis was not manifest to a compensable degree within one 
year of separation from service; and the current back 
disability to include arthritis and disc disease, first 
documented after service beyond the one-year presumptive 
period for arthritis as a chronic disease, is unrelated to an 
injury or disease of service origins, 

2. Tinnitus was not affirmatively shown to have been present 
in service and the current tinnitus, first documented after 
service, is unrelated to an injury or disease of service 
origin.

3. Hearing loss was not affirmatively shown to have been 
present in service; sensorineural hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; hearing loss, first 
diagnosed after service beyond the one- year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of service 
origin. 



CONCLUSIONS OF LAW

1. A back disability, arthritis and disc disease, was not 
incurred in or aggravated by service and service connection 
for arthritis may not be presumed based on the one-year 
presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2007).

3. Hearing loss was not incurred in or aggravated by service, 
and service connection for hearing loss as a chronic disease 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication and post- adjudication VCAA 
notice by letters dated in November 2004, in February 2005, 
and in March 2006.  The veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit records not in the custody 
of a Federal agency, such as private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claims and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that VCAA notice was not provided until after 
the initial adjudication by the RO, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided substantial content-complying VCAA 
notice, the claims of service connection were readjudicated 
as evidenced by the supplemental statement of the case, dated 
in October 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and afforded the veteran VA examinations 
in August 2006 and in May 2008.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis or hearing loss of the sensorineural 
type, if the chronic disease manifested to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309. 



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Back Disability 

Factual Background

The service treatment records show that in June 1975, the 
veteran was struck with a fist in the area of the scapula.  
An X-ray of the ribs was negative.  The assessment was 
contusion.  In January 1976, the veteran complained of a sore 
throat, dizziness, headache, congestion, and low back pain of 
10 hours' duration.  The assessment was flu syndrome.  On 
separation examination, the veteran denied having had 
recurrent back pain.  The evaluation of the spine was normal 
and a back abnormality was not found. 

After service, VA records show that in January 2005 the 
veteran complained of back pain radiating to the right leg.  
He stated that he injured his back in 1987 or in 1988 [sic] 
in a warehouse, where he was lifting a box overhead and his 
weight shifted and he fell.  

The veteran indicated that the diagnosis was osteoarthritis 
by X-ray.  In September 2005, the veteran complained of 
intermittent back pain since he was 28 years old.  X-rays 
were consistent with disc disease. 

On VA examination in August 2006, the veteran complained of 
low back pain radiating to the right leg.  The diagnosis was 
lumbar disc disease with onset subsequent to Air Force 
service.  The examiner explained that the incident in service 
was in the upper back and in a different area than the 
current low back pain.    The examiner concluded that 
although the veteran's history of heavy lifting was 
consistent with his service, a back disability was not noted 
at time of separation or within one year of discharge from 
service and significant spinal compression during service was 
not evident.  The examiner expressed the opinion that it was 
less likely than not that the current back pain and disk 
disease was related to excess spinal column load during 
service.  

Analysis

The veteran contends that during service he was an inventory 
specialist and he hurt his back lifting heavy materials, 
including steel plates for runways. 

The service treatment records show that in January 1975 the 
veteran was treated for a contusion in the upper back in the 
area of the scapula.  There was no finding or history of a 
low back injury and a low back abnormality was not found on 
separation examination.   After service, a back disability 
was first documented in January 2005, more than twenty-six 
years after service.  

On the basis of the service treatment  records, a back 
disability, arthritis or disc disease, was not affirmatively 
shown to have been present during service, and service 
connection under 38 C.F.R. § 3.303(a) is not established.  



While the veteran is competent to describe symptoms of back 
pain, as the service treatment records lack the documentation 
of the combination of manifestations sufficient to identify a 
back disability and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim.

After service, the record does document arthritis and disc 
disease in 2005, more than 26 years after service.  The 
documentation of arthritis in 2005 is well beyond the 
one-year presumptive period following separation from service 
in 1978 for arthritis as a chronic disease under 38 U.S.C.A. 
§§ 1112 and 1137 and 38 C.F.R. §§ 3.306 and 3.309.  

Also the absence of continuity of symptoms from 1978 to 2005 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has associated his current back disability to 
service, the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disabilities based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

A back disability, arthritis or disc disease, is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence of 
such a back disability therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, 



the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the questions are the diagnosis of a back 
disability, not capable of lay observation, and therefore 
medical in nature, and of medical causation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
that his current back disability had onset during service or 
is related to any injury or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, there is no competent 
medical evidence in favor of the claim.  Rather the evidence 
of record opposes the claim as the VA examiner expressed the 
opinion that it was less likely than not that the current 
back pain and disc disease was related to excess spinal 
column load during service.

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there no such evidence favorable to the 
claim, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).



Tinnitus and Hearing Loss 

Factual Background

The service treatment records do not contain any complaint, 
finding, or diagnosis of tinnitus or hearing loss.  On 
entrance examination, the audiogram showed pure tone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 
Hertz as 15, 5, 5, 5, 5 in the right ear and 15, 5, 5, 5, and 
5 in the left ear.  On separation examination in January 
1978, pure tone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz  were all reported to be 0 in both the 
right and left ear.  

After service, private health records show that in November 
2007 the veteran complained of 30-year history of tinnitus, 
which he attributed to exposure to aircraft noise during 
service.  The examiner expressed the opinion that tinnitus 
was likely due to noise exposure related to service.  

On VA audiological examination in May 2008, speech 
recognition scores using the Maryland CNC Test were 82 
percent in the right ear and 86 percent in the left ear.  

The examiner expressed the opinion that tinnitus was less 
likely as not the result of acoustic trauma in service as the 
veteran's service treatment records do not show tinnitus and 
the veteran did not complain of tinnitus at separation.  The 
examiner pointed out that the intensity of tinnitus in the 
right ear at 45 decibels was not possible as tinnitus 
intensity usually varies between 1 decibel and 15 decibels. 
The examiner also expressed the opinion that sensorineural 
hearing loss was not the result of noise exposure during 
service as the audiometric findings were normal at time of 
separation from service and the veteran did not complain of 
hearing loss at separation.  

Analysis

The veteran contends that his tinnitus and hearing loss are 
due to exposure to aircraft noise around a flight line where 
he worked during service.    

On the basis of the service treatment  records, neither 
tinnitus nor hearing loss was affirmatively shown to have 
been present during service, and service connection for 
tinnitus and hearing loss under 38 C.F.R. § 3.303(a) is not 
established.  

While the veteran is competent to describe symptoms of 
tinnitus and impaired hearing, as the service treatment 
records lack the documentation of the combination of 
manifestations sufficient to identify tinnitus or hearing 
loss and sufficient observation to establish chronicity 
during service, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claims.

After service, the record does document tinnitus in November 
2007, more than 30 years after service.  Hearing loss of the 
sensorineural type was first documented on VA examination in 
May 2008, also more than 30 years after service, which is 
well beyond the one-year presumptive period following 
separation from service in 1978 for hearing loss of the 
sensorineural type as a chronic disease under 38 U.S.C.A. 
§§ 1112 and 1137 and 38 C.F.R. §§ 3.306 and 3.309.  

The absence of continuity of symptoms from 1978 to 2006 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And while the veteran has associated his current conditions 
to service, the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection for 
the claimed disabilities based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is not established.  

As for tinnitus, tinnitus is a condition under case law, 
where lay observation has been found to be competent as to 
the presence of the disability, that is, tinnitus is capable 
of lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002).

Although tinnitus is capable of lay observation, where, as 
here, the question involves a question of a medical nexus or 
medical causation, that is, a relationship between tinnitus 
and an injury, disease, or event of service origin, which is 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or a medical opinion. 38 C.F.R. § 3.159.  For this 
reason, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim that current 
tinnitus is related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007)

On the question of medical causation of tinnitus, there is 
competent medical evidence for and against the claim.  The 
evidence of record supporting service connection for tinnitus 
consists of a private hearing evaluation in November 2007.  
And the evidence against the claim consists of the VA 
examination in May 2008.

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the 
factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA medical opinion because this opinion is 
support by a rationale, detailed, consistent with other 
evidence of record and included a review of the claims file.  

The opinion of the private examiner was not based on a review 
of the claims file and the examiner did not test specifically 
for tinnitus as did the VA examiner.  Moreover, the VA 
examiner found that the results of the test for tinnitus were 
not credible. 

For the above reasons, in balancing the weight of the 
opinions, the Board places greater weight on the unfavorable 
nexus opinion, that is, it is less likely than not that the 
veteran's tinnitus was related to noise exposure during 
service. 

As the Board may consider only independent medical evidence 
to support its finding as to a question of medical causation, 
not capable of lay observation, and as the preponderance of 
the evidence is against the claim of service connection for 
tinnitus for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Unlike tinnitus, hearing loss is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence of hearing loss 
therefore is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where as here, the questions are the diagnosis of hearing 
loss, not capable of lay observation, and therefore medical 
in nature, and of medical causation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  As a lay person, the 
veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis, not 
capable of lay observation, and on medical causation.  

For these reasons, the Board rejects the veteran's statements 
that hearing loss had onset during service and hearing loss 
was due to noise exposure during service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, there is no competent 
medical evidence in favor of the claim.  Rather the evidence 
of record opposes the claim as the VA examiner expressed the 
opinion that sensorineural hearing loss was not the result of 
noise exposure during service as the audiometric findings 
were normal at time of separation from service and the 
veteran did not complain of hearing loss at separation.

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, and as there no such evidence favorable to the 
claim, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a back disability is denied.  

Service connection for tinnitus is denied.  

Service connection for hearing loss is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


